 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        AMBERLYN STOREY,                                   CASE NO. 3:19-cv-05733-RBL
 9
                                Plaintiff,                 ORDER GRANTING IFP STATUS
10              v.

11      CATHY WEYLAND and JENNIFER
        SECORD,
12
                                Defendant.
13

14
            THIS MATTER is before the Court on Plaintiff Amberlyn Storey’s Motion for Leave to
15
     Proceed in forma pauperis [Dkt. #1].
16
            A district court may permit indigent litigants to proceed in forma pauperis upon
17
     completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). A court has broad
18
     discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil
19
     actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th Cir.
20
     1963), cert. denied 375 U.S. 845 (1963). Moreover, a court should “deny leave to proceed in
21
     forma pauperis at the outset if it appears from the face of the proposed complaint that the action
22
     is frivolous or without merit.” Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.
23
     1987) (citations omitted); see also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis complaint
24


     ORDER GRANTING IFP STATUS - 1
 1   is frivolous if “it ha[s] no arguable substance in law or fact.” Id. (citing Rizzo v. Dawson, 778

 2   F.2d 527, 529 (9th Cir. 1985); see also Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984).

 3          Here, Storey has limited income derived entirely from government assistance and has

 4   made a sufficient showing of indigency to warrant IFP status. In addition, Storey’s allegations of

 5   retaliatory eviction and discrimination do not appear facially frivolous or without merit.

 6   Accordingly, Storey’s Motion to Proceed in forma pauperis [Dkt. #1] is GRANTED.

 7          IT IS SO ORDERED.

 8          Dated this 16th day of August, 2019.

 9

10                                                         A
                                                           Ronald B. Leighton
11                                                         United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING IFP STATUS - 2
